Citation Nr: 1001859	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-06 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed 
neurological disorder.  

2.  Entitlement to service connection for claimed peptic 
ulcers.  

3.  Entitlement to service connection for a claimed 
gastrointestinal disorder other than peptic ulcers.  

4.  Entitlement to service connection for claimed 
fibromyalgia.  

5.  Entitlement to service connection for claimed 
hypertension.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to March 
1972, from April 1974 to July 1982, and from February 2003 to 
May 2004 when he deployed to Southwest Asia in support of 
Operation Enduring Freedom/Iraqi Freedom.  The Veteran also 
had service with the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the RO in 
Montgomery, Alabama.  

The custody of the file was subsequently transferred to the 
RO in St. Petersburg, Florida, which is now VA's Agency of 
Original Jurisdiction (AOJ).  

In October 2009, the Veteran and his spouse testified at a 
hearing before the undersigned Veterans Law Judge at the RO   

At that time, the Veteran submitted evidence directly to the 
Board along with a written waiver of consideration of such 
evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2009).  

The issues of service connection for a gastrointestinal 
disorder other than ulcers, fibromyalgia and hypertension are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  


Clarification of issue on appeal

To date, the RO has treated the Veteran's claim for a 
gastrointestinal disorder as one for ulcers.  However, the 
record demonstrates that two gastrointestinal disabilities 
other than ulcers might have pre-existed the Veteran's third 
period of service, which requires evaluation under a 
different set of law and regulations than the Veteran's 
original claim for service connection for ulcers.  

Accordingly, the issue has been bifurcated and only the ulcer 
condition will be addressed at this time.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues decided herein has been accomplished.  

2.  The Veteran is shown to have had exposure both before and 
during his third period of service to toxic chemicals 
including Jet Propellant (JP) 8 and methylcyclopentadienyl 
manganese tricarbonyl (MMT).  

3.  The Veteran currently is not shown to have a neurological 
disorder that can be causally linked any event or incident of 
his third period of active service, to include toxic chemical 
exposure therein.  

4.  The Veteran currently is not shown to have a peptic ulcer 
condition that can be causally linked any event or incident 
of his period of active service from February 2003 to May 
2004.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a neurological disability due 
to disease or injury that was incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  

2.  The Veteran does not have a disability manifested by a 
peptic ulcer due to disease or injury that was incurred in or 
aggravated by military service; nor may any be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In June 2005, November 2005 and February 2009 letters, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further evidence that pertained to the claim.  

Additionally, in a March 2006 letter and the above-referenced 
February 2009 letter, he was advised of how disability 
ratings and effective dates were assigned.  

Although some of the notices were not sent until after the 
initial rating denying the claim, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Moreover, the Veteran has 
not alleged any prejudice in terms of VCAA notification.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1705 (2009).

Hence, the Board finds that the VCAA notice requirements have 
been satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records, the Veteran's statements and 
testimony, and VA examination reports dated in April 2006 and 
April 2009.  

The report of these examinations reflect that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  

The Board therefore concludes that these examinations are 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Where a Veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as peptic 
ulcers (gastric or duodenal), to a degree of 10 percent or 
more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Existence of current disability must be shown by competent 
medical evidence. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  This is the essence of the first part of the 
Hickson analysis.  

"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).  


A.  Service connection for a neurological disorder

In this case, the Veteran is claiming service connection for 
a neurological disorder as proximately caused by exposure to 
toxic chemicals in service, namely manganese in jet fuel 
(JP8) used in the trucks he drove in Iraq.  He has submitted 
various articles showing that MMT is used as a gasoline 
additive.  Significantly, it is noted that the Veteran has 
been noted to have had earlier exposure to fuel additives and 
jet fuels while working as an aircraft electrician as 
civilian employee at Fort Rucker since 1987.  

The Veteran's DD Form 214 shows that he was a motor transport 
operator while serving in Iraq.  Further, the Veteran is 
shown to have combat with the enemy.  Therefore, his lay 
statements are sufficient evidence to establish that he 
suffered an injury from exposure to jet fuel in Iraq.  See 38 
U.S.C.A. § 1154(b).  

The Board emphasizes that section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  
See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

There exists conflicting medical evidence as to the presence 
of a current neurological disorder related to toxic chemical 
exposure in service.  In the Veteran's favor is a February 
2006 letter from VA physician who performed a neurological 
examination studies and offered a diagnoses of "intention 
tremor and constructional apraxia."  The physician also 
indicated that laboratory examination demonstrated elevated 
manganese in plasma and urine.  

In contrast to these findings are those of the April 2006 and 
April 2009 VA examiners.  The Board will discuss each in 
turn.  

The April 2006 VA examiner conducted a neurological 
examination of the Veteran that was completely normal.  He 
was alert and his memory was normal.  His gait was steady 
and his stance normal.  He evidenced no coordination 
problems.  His cranial nerves and deep tendon reflexes 
(DTRs) were normal, and he had normal sensation to pain, 
touch, temperature, vibration and position sense.  

The examiner then opined that "at this time, no neurologic 
disorder is noted and [there is] no evidence of any 
neurologic disorders.  He does have a history of breathing 
in jet fuel, however, he in his own admission admits that 
he currently has no neurologic disorder, [and] has never 
experienced any seizures" [Emphasis added].  

The conclusions contained in the April 2006 VA examination 
report are further supported by the April 2009 VA examiner's 
findings.  The Veteran's gait was normal, and finger-to-nose 
test was satisfactory.  There was a "very mild 
nonintentional tremor of bilateral hands of nonspecific 
clinical significan[c]e.  The tremor was not prominent."  

There were no muscle fasciculations, spasticity or rigidity.  
DTRs were normal, and strength, resistance, sensation and 
grip testing were all normal.  The examiner noted the Veteran 
"demonstrated somewhat mildly unsteady heel-to-toe walk, but 
his Romberg was quite satisfactory."  His toe walk and heel 
walk were unimpaired.  Pupils were unreactive and cranial 
nerves were intact.  The examiner subsequently commented on 
the Veteran's specific assertions of having incurred a 
neurological disorder as a result of manganese poisoning from 
JP8:

According to medical literature, "manganese 
toxicity is usually limited to people who mine 
and refine ore.  Prolonged exposure might cause 
neurological symptoms resembling those of 
Parkinsonism or Wilson disease."  At first, 
this [V]eteran did not have a prolonged 
exposure.  He indicates exposure to jet fuels 
at his third period of military service that 
was from February 2003 to May 2004.  Second, he 
was not diagnosed with Parkinsonism or Wilson 
disease as well as he does not demonstrate 
symptoms of Parkinsonism or Wilson disease.  
Finally, he reports a history of excessive 
alcohol use with a delirium tremens, for which 
he was hospitalized in 1992; such a history 
certainly might follow with some neurological 
impairements [sic].   

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . . Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

The Board has carefully evaluated the conflicting evidence 
and for reasons stated immediately below places greater 
weight on the opinion of the April 2006 and April 2009 VA 
examiners than it does on the February 2006 opinion.  

The Board initially notes that the opinions of the VA 
examiners, a certified nurse practitioner and a certified 
physician's assistant, cannot be accorded less weight than 
that of a physician.  As noted by the Court in Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007); "A nurse 
practitioner [such as the one who examined the Veteran in 
April 2006] having completed medical education and training . 
. . fits squarely into the requirement of section 3.159(a)(1) 
as one competent to provide diagnoses, statements, or 
opinions."  See also Goss v. Brown, 9 Vet. App. 109 (1996) 
(to qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments).  

Further, both the April 2006 and April 2009 VA examiners 
based their opinions as to the lack of neurological disorder 
resulting from toxic chemical exposure on a review of all of 
the Veteran's medical records, including neurologic 
examinations dated prior to the appellate period which were 
completely normal.  See, e.g., the August 1998 record of 
H.K., M.D and associated EMG study and the May 2004 progress 
note from Stat Med.  

Significantly, the favorable opinion did not account for the 
Veteran's history of alcohol abuse and prior-dated 
neurological studies which were completely normal.  Indeed, 
it does not appear that that examiner reviewed the Veteran's 
claims folder in rendering his opinion.  The failure to 
explain his diagnosis of a neurological disorder related to 
toxic chemicals in light of this negative evidence weighs 
heavily against the probative value of his opinion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence); 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion").  

Unlike the favorable opinion, the opinions of the VA 
examiners appear to be based on a review of the Veteran's 
entire claims file which, as noted above, contains no 
corroboration of a neurological disorder related to toxic 
chemical exposure.  These opinions are also well reasoned and 
draw on specific aspects from the Veteran's medical history, 
including his history of heavy drinking and lack of any 
treatment for a neurological disorder.  As such, the Board 
finds their opinions to be highly probative.  See Bloom, 
supra.  

It therefore strongly appears that the February 2006 
neurological examination and the resulting opinion are 
outliers which are completely at odds with the remainder of 
the medical tests and opinions of record.  Based on the 
entire record, the Board gives the favorable opinion little 
worth or probative value.  

The only other evidence in the claims file alleging that the 
Veteran has a neurological disorder related to toxic chemical 
exposure in service are the Veteran's own lay statements.  

Lay evidence is competent and sufficient to establish a 
diagnosis of a condition only where (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
In this case, the Veteran's assertions of having neurological 
problems since service may be competent.  See id.; Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 
3.159(a)(2).

However, the Veteran's statements and testimony relating 
those complaints to a diagnosed disability are not competent 
evidence.  The Veteran is not shown to have the requisite 
medical training or expertise to render such an opinion.  See 
Jandreau, 492 F.3d 1372; Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

In conclusion, after a careful review of the entire record, 
the competent medical evidence does not support the Veteran's 
assertions of having a current a neurological disorder 
resulting from toxic chemical exposure in service.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


B.  Service connection for claimed peptic ulcers

A careful review the service treatment record shows that 
there were no in-service findings or diagnosis of an ulcer 
disorder.  There is also no diagnosis of an ulcer disorder 
within the one-year presumptive period after any of the 
Veteran's three periods of active service.  

At the Veteran's April 2006 and April 2009 VA examinations, 
he noted having stomach aches in the 1980's and a diagnosis 
of ulcerative stomach disease in 1982 and gastroesophageal 
reflux disease (GERD) in 1992, resulting in surgery.  Upper 
GI studies during both examinations were normal, and the VA 
examiners opined that there was no current evidence of an 
ulcer disorder.  

The Board observes that medical records dated in October 1998 
indicates "peptic ulcer disease diagnosed 4 y[ea]rs ago."  
It was noted that he had been "H-pylori pos at that time" 
and was given "triple drug therapy."  However, no diagnosis 
of an ulcer disability is evident in the Veteran's subsequent 
medical history.  

The Board recognizes the Court's decision in McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (holding that the presence 
of a chronic disability at any time during the claim process 
can justify a grant of service connection where the record 
otherwise supports it, even where the most recent diagnosis 
is negative).  

However, in this case, there is no current diagnosis of 
ulcers, and the claimed disability has not been noted at any 
time during the pendency of this claim, which dates to 
February 2005.  Moreover, there is no competent evidence 
linking any peptic ulcer disease to an event or incident of 
any period of active service.  

Based on this record, the Veteran is not shown to have a 
current disability and, in the absence of a proof of present 
disability, there can be no claim.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (noting that service connection may not be 
granted unless a current disability exists).  

This is the essence of the first part of the Hickson 
analysis.  Absent competent evidence of current disability, 
the claim of service connection must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.  




ORDER

Service connection for a claimed neurological disorder is 
denied.  

Service connection for claimed ulcers is denied.  



REMAND

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2009).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must show, by clear and 
unmistakable evidence, (1) that the disease or injury existed 
prior to service, and (2) that the disease or injury was not 
aggravated by service. 
VAOPGCPREC 3-2003 (July 16, 2003).  

The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

As noted in the Introduction, the Veteran had three periods 
of active service.  There are numerous diagnoses of both 
fibromyalgia and hypertension between the end of the 
Veteran's second period of service in July 1982 and the 
beginning of his third period of service in February 2003.  
See, e.g., a September 1998 record diagnosing hypertension 
and records dated from 1998 to 2002 diagnosing fibromyalgia.

It thus appears that fibromyalgia and hypertension existed 
prior to the Veteran entering his third period of active 
service.  

The Veteran underwent VA examinations in April 2006 and April 
2009, during which the examiners diagnosed hypertension and 
fibromyalgia and indicated these conditions were not related 
to active service.  However, no opinions were rendered 
regarding whether any pre-existing hypertension or 
fibromyalgia was aggravated by his third period of active 
service.

The Board notes that, once VA undertakes the effort to 
provide an examination when developing a claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

In addition, with regard to the Veteran's claim of service 
connection for a gastrointestinal disorder other than ulcers, 
the current evidence reflects diagnoses of irritable bowel 
syndrome and GERD.  

The Veteran has testified that he underwent surgery at Ozark 
Hospital to treat "reflux" between his second and third 
periods of active service.  As these private medical records 
may contain information critical to the matters at hand, 38 
C.F.R. § 3.159(c) (2009) mandates that VA assist in obtaining 
such records.  

Additionally, a medical opinion regarding whether a diagnosis 
of a gastrointestinal disorder (other than ulcers) pre-
existed his third period of military service, and if so, 
whether such pre-existing disability was aggravated during 
his third period of active service, and if not, whether such 
is otherwise associated with military service, must be 
obtained.  

To ensure that all due process requirements are met, and that 
the record before each examiner is complete, the RO should 
give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claim on appeal.  
Furthermore, the Veteran should be advised of what is needed 
to establish service connection for a preexisting disorder, 
to include the holding in Wagner, supra.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should send to the Veteran a 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that informs him 
of the information and evidence needed to 
establish service connection for a 
preexisting condition, to include the 
holding in Wagner, supra.  

This letter should also take appropriate 
steps to request that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.

2.  With the Veteran's cooperation, the 
RO should obtain for the record copies of 
any treatment records pertaining to 
gastrointestinal surgery at Ozark 
Hospital between the Veteran's second and 
third periods of military service.  If 
these records cannot be obtained, the 
attempt to obtain them should be 
documented for the record, and the 
Veteran informed in writing.  

3.  The RO should then again arrange for 
the Veteran's claims file to be reviewed 
by a physician to addresses whether the 
Veteran's pre-existing hypertension and 
fibromyalgia were aggravated by the 
Veteran's third period of military 
service.  The examiner should also 
address whether the Veteran had a 
gastrointestinal disorder other than 
ulcers which pre-existed his third period 
of military service, and if so, whether 
such was aggravated therein, and if not, 
whether such is otherwise associated with 
military service.  

It is imperative that the examiner 
reviews the evidence in the claims file, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

The examiner should specifically offer an 
opinion as to the following:  

(a).  Did the hypertension exist prior to 
the Veteran's third period of active 
duty?  If so, state (if possible) the 
approximate date of onset of such 
disorder.  

(b).  If the hypertension preexisted the 
Veteran's third period of active duty, 
did such disorder increase in disability 
during such period of active duty?  In 
answering this question, the examiner is 
asked to specify whether the Veteran 
sustained temporary or intermittent 
symptoms resulting from service; or 
whether there was a permanent worsening 
of the underlying pathology due to 
service, resulting in any current 
disability.  

(c).  If the Veteran's hypertension 
increased in disability during the third 
period of active service, was that 
increase due to the natural progression 
of the disease?  

(d).  Did the fibromyalgia exist prior to 
the Veteran's third period of active 
duty?  If so, state (if possible) the 
approximate date of onset of such 
disorder.  

(e).  If the fibromyalgia pre-existed the 
Veteran's third period of active duty, 
did such disorder increase in disability 
during such period of active duty?  In 
answering this question, the examiner is 
asked to specify whether the Veteran 
sustained temporary or intermittent 
symptoms resulting from service; or 
whether there was a permanent worsening 
of the underlying pathology due to 
service, resulting in any current 
disability.  

(f).  If the Veteran's fibromyalgia 
increased in disability during the third 
period of active service, was that 
increase due to the natural progression 
of the disease?  

(g).  Did a gastrointestinal disorder 
other than ulcers exist prior to the 
Veteran's third period of active duty?  
If so, state (if possible) the 
approximate date of onset of such 
disorder.  

(h).  If a gastrointestinal disorder 
other than ulcers pre-existed the 
Veteran's third period of active duty, 
did such disorder increase in disability 
during such period of active duty?  In 
answering this question, the examiner is 
asked to specify whether the Veteran 
sustained temporary or intermittent 
symptoms resulting from service; or 
whether there was a permanent worsening 
of the underlying pathology due to 
service, resulting in any current 
disability.  

(i).  If the Veteran's gastrointestinal 
disorder other than ulcers increased in 
disability during the third period of 
active service, was that increase due to 
the natural progression of the disease?  

(j).  If a gastrointestinal disorder 
other than ulcers did NOT pre-exist the 
Veteran's third period of active duty, 
does the Veteran currently have a 
gastrointestinal disability other than 
ulcers that is at least as likely as not 
(i.e., a 50 percent probability) the 
result of an injury or other documented 
event of any period of active service?

In offering these opinions, the examiner 
should comment on the Veteran's service 
medical records, post-service treatment 
records, and the Veteran's statements 
contained in the claims file.  

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the issues on appeal, 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the RO should furnish to 
the Veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


